USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
PATRICK EXLER. DOC #:
DATE FILED: 4/14/2020
Plaintiff,
-against- 19 Civ. 8853 (AT)
TRAVEL EXPLORATION, INC. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On February 11, 2020, Plaintiff moved for a default judgment. ECF No. 16. This Court
denied the motion for failure to comply with its Individual Practices in Civil Cases, which set out
detailed procedures for seeking a default judgment. ECF No. 20; see Individual Practices Rule
II(M); id. Attachment A. Specifically, the Court noted that Plaintiff had failed to provide a proposed
order to show cause, and had failed to submit an affidicavit in support of his claims made out by a
party, rather than by Plaintiff's attorney. ECF No. 20.

On April 8, 2020, Plaintiff filed a renewed motion for default judgment. ECF No. 21.
Astonishingly, Plaintiff's submission consists of the exact same filings the Court deemed inadequate
two months ago. Compare ECF Nos. 16-19 with ECF Nos. 21-24. Again, Plaintiff has submitted
neither a proposed order to show cause nor an affidavit made out by a party with personal knowledge.
Instead, Plaintiff has submitted only an affidavit made out by counsel, exactly as before. That is not
what this Court’s rules require.

Accordingly, Plaintiff's motion is DENIED. Because Defendant still has not yet appeared,
the initial pretrial conference scheduled for April 15, 2020, is ADJOURNED to May 26, 2020, at
11:40 a.m. By May 19, 2020, Plaintiff shall file a renewed motion for default judgment that
complies with this Court’s Individual Practices, or the parties shall file their joint letter and proposed
case management plan. In addition, it is ORDERED that Plaintiff's counsel review the Court’s
Individual Practices in Civil Cases in full in advance of any further filings in this action. Those
practices may be found at the following web address: https://nysd.uscourts.gov/hon-analisa-torres.

The Clerk of Court is directed to terminate the motion at ECF No. 21.
SO ORDERED.

Dated: April 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
